          Case 1:20-cr-00314-GHW Document 77 Filed 07/26/21 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/26/2021
 -------------------------------------------------------------X
                                                              :
   UNITED STATES OF AMERICA,                                  :
                                                              :
                                                              :       1:20-cr-314-GHW
                                 – against–
                                                              :
                                                              :            ORDER
   ETHAN PHELAN MELZER,                                       :
           a/k/a “Etil Reggad,”                               :
                                                              :
                                                              :
                                            Defendant.
                                                              X
 ------------------------------------------------------------
GREGORY H. WOODS, United States District Judge:

        Trial in this matter will commence at 9:00 a.m. on April 25, 2022. The pretrial materials

required by Rule 6 of the Court’s Individual Rules of Practice in Criminal Cases, including motions

in limine, are due no later than February 1, 2022. If any motions in limine are filed, opposition papers

are due no later than seven days after the date of service of the motion. Reply papers, if any, are due

no later than four days after the date of service of the opposition. Courtesy copies of motions in

limine should be submitted when the motions are fully briefed. The Court will hold a final pretrial

conference in this matter on March 24, 2022 at 2:00 p.m.

        Both the trial and the final pretrial conference will be held in Courtroom 12C of the United

States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York 10007.

        The parties are further directed to submit: (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than February

1, 2022. If the parties are unable to agree on the language of such a short overview, they are directed
          Case 1:20-cr-00314-GHW Document 77 Filed 07/26/21 Page 2 of 2



to notify the Court of that fact by the same date.

       SO ORDERED.

Dated: July 26, 2021
New York, New York                                   __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
